                                      1414 Underwood Avenue
O’DESS and                            Suite 403
                                      Wauwatosa, WI 53213
ASSOCIATES S.C.                       (414) 727-1591 Main
ATTORNEYS AT LAW
                                      (414) 727-1590 Fax



April 19, 2019

Derek H. Goodman, Esq.
Jonathan V. Goodman, Esq.
Law Offices of Jonathan V. Goodman
Suite 707
788 North Jefferson Street
Milwaukee, WI 53202-3739

RE:    In re Michael A. Gral
       16-21329-gmh

Dear Counselors:

Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its individual capacity but
solely as the trustee for the Brougham Fund II Trust (“Creditor”), through its undersigned counsel,
renews its motion for relief from automatic stay and abandonment (Docket Entry #201) with
respect to the debtor’s property at 6823 North Barnett Lane, Fox Point, Wisconsin 53217
(“Property”). Creditor is the holder a first lien, allowed claim secured by debtor’s Property as
evidenced by its Proof of Claim 14-1.

On or about March 20, 2019, debtor converted from a case under chapter 11 to a case under
chapter 7, nullifying the parties’ agreed to order dated November 1, 2016, which had allowed
debtor to make pre-confirmation payments to Creditor under his chapter 11 case pending
confirmation of a reorganizing plan.

Debtor’s obligations under his loan with Creditor fully matured on December 1, 2012, as
evidenced by the terms of the Loan Modification Agreement, a copy of which is attached to the
original motion. As of April 19, 2019, debtor had failed to pay in full the outstanding balance
owed to Creditor. The estimated payoff balance, as of April 27, 2019, is $559,686.86.

Upon information and belief, the Property is encumbered by subordinate mortgage liens held by
Johnson Bank securing indebtedness in the approximate amount of $351,983.76, as evidenced by
its claim 1-1, and Park Bank securing indebtedness in the approximate amount of $6,334,009.98,
as evidenced by its claim 9-1.

The estimated fair market value of the Property is $1,025,000.00, according to the value in
debtor’s schedule of assets. Based on the foregoing, debtor does not have equity in the Property
and the Property is burdensome and of inconsequential value to the bankruptcy estate.

If you do not want the bankruptcy court to grant the relief requested in the original motion
and renewed by this letter, including, relief from the automatic stay and/or abandonment,
or if you want the court to consider your views on the renewed motion then within 14 days
of the date indicated on this letter, you or your attorney must file with the court a written
response explaining your position and requesting a hearing with the court. The failure to
do so may result in the court granting the requested relief.
             Case 16-21329-gmh Doc 1658 Filed 04/19/19                Page 1 of 2
                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on April 19, 2019, he caused a copy of this renewed motion
to be served by U.S. mail on debtor, Michael A. Gral, at 6823 N. Barnett Lane, Fox Point, Wisconsin
53217; and, on the same date on the identified creditors in the attached creditor matrix; and, on the
same date by electronic means via CM/ECF on the debtor’s counsel, Jonathan V. Goodman and
Derek H. Goodman, and on the chapter 7 trustee, Steven R. McDonald, and on the office of the
United States Trustee.

Respectfully,
                      Digitally signed by
D. Alexander D. Alexander Martin
Martin                Date: 2019.04.19
D. Alexander Martin 15:44:01 -05'00'
O’Dess and Associates, S.C.
Attorneys for Creditor

O’Dess and Associates, S.C., is attempting to collect a debt and any information obtained will
be used for that purpose.

If you have previously received a Chapter 7 Discharge in Bankruptcy, this correspondence
should not be construed as an attempt to collect a debt.




             Case 16-21329-gmh         Doc 1658      Filed 04/19/19       Page 2 of 2
